                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   )
METH POEUNG, d/b/a SAMMY’S AUTO,                   )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )
                                                   )        Civil Action No. 19-10130-LTS
SUPREME JUDICIAL COURT OF THE                      )
COMMONWEALTH OF                                    )
MASSACHUSETTS,                                     )
                                                   )
               Defendant.                          )
                                                   )

                                               ORDER

                                           March 8, 2019

SOROKIN, D.J.

       In an order dated February 19, 2019 [ECF #5], the Court denied without prejudice the

plaintiff’s motion for leave to proceed in forma pauperis. The Court ordered the plaintiff, who is

represented by counsel, to pay the filing fee or file a renewed motion for leave to proceed in

forma pauperis. The Court warned the plaintiff that failure to comply with the order within

fourteen days would result in dismissal of the action.

       The time period for complying with the Court’s order has expired without any response

from the plaintiff or his counsel. Accordingly, the Court orders that this action be dismissed

without prejudice for failure to pay the filing fee.

       SO ORDERED.

                                                       /s/ Leo T. Sorokin
                                                       UNITED STATES DISTRICT JUDGE
